Citation Nr: 0731433	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-29 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.

2.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation of the humerus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to May 
1970 and from February 1972 to August 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified at his hearing before the Board that 
his neck disability had worsened over the years such that any 
kind of minor activity is enough to trigger pain.  The 
veteran indicated that normal head movements to the left and 
right if not done slowly cause considerable pain; and he 
stated that his neck pain has made it almost impossible to 
continue working.  The veteran also testified that his left 
shoulder dislocates frequently and that the pain in his 
shoulder often prevents him from being able to perform his 
activities of daily living.

The veteran has submitted letters from three coworkers who 
indicated that they had personally witnessed the veteran's 
shoulder popping out.  The veteran has also submitted 
numerous private treatment records showing continued 
treatment and pain associated with his cervical spine, 
including an MRI from June 2004 that showed advanced cervical 
spondylosis predominantly at C5-C6 and C6-C7; and x-rays and 
an MRI from May 2005 showing that the veteran had spondylosis 
of the cervical spine.

However, the last VA examination provided to the veteran was 
dated in September 2002, and is now more than five years old.  
Given the veteran's testimony regarding the worsening 
symptoms associated with his cervical spine and left shoulder 
disabilities, new examinations are needed to evaluate the 
present condition of the veteran's disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
March 2006 to the present, including 
treatment records from the VA facilities 
in Huntsville and Birmingham, Alabama.

2.  Schedule the veteran for VA 
examinations to evaluate the severity of 
his service-connected left shoulder and 
cervical spine disorders.  The examiner 
should be provided with the veteran's 
claims file and should be asked to fully 
review it in connection with the 
examination.  Any opinion provided should 
be supported by a full rationale.

3.  After the development of the claims has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issue on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



